Case 3:20-cv-13356-RHC-CI ECF No. 3, PagelID.115 Filed 12/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

NORTHWOOD, INC.
a Michigan corporation, Case No.

Plaintiff, Hon.

CLINICAL WOUND SOLUTIONS, LLC,
An Illinois limited liability company,

Defendant.

 

APPEARANCE

TO THE CLERK OF THE ABOVE COURT and all other interested parties:
PLEASE ENTER the Appearance of the undersigned as attorney for Plaintiff. Any
and all paperwork filed in this case should be sent to the above address.

Respectfully submitted,

By: LF erga ‘>

FASSE LAW, PLLC

Brandon K. Fasse (P80370)

25790 Commerce Drive, Suite 100
Madison Heights, MI 48071

(586) 354-7243
brandon@fasselaw.com

Dated: December 23, 2020 . Attorney for Plaintiff
Case 3:20-cv-13356-RHC-Cl ECF No. 3, PagelD.116 Filed 12/23/20 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on December 23, 2020, I electronically filed the foregoing PLAINTIFFS’
MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
INJUNCTION and BRIEF IN SUPPORT OF MOTION with the Clerk of the Court using the
ECF system which will send notification to all counsel of appearance.

Additionally, I certify that a copy of the foregoing documents was submitted First Class mail to
the following:

Clinical Wound Solutions, LLC

1084 Industrial Dr, Bensenville, IL 60106

ZZ : nat
Ist 2S ok Ah SP
